

STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT, made as of the 14th day of November, 2005, by and
between Shells Seafood Restaurants, Inc., a Delaware corporation (the
“Company”), and Leslie J. Christon (the “Executive”).


1. Grant of Option. The Company hereby grants to the Executive an option (the
“Option”) to purchase 903,528 shares of the Company’s common stock, $.01 par
value per share (the “Common Stock”), at a purchase price per share of $0.85.


2. Term of Option. Unless sooner terminated as provided herein, this Option
shall expire on July 1, 2012.


3. Vesting of Option. This Option shall become vested and exercisable with
respect to 353,845 shares of Common Stock on December 31, 2005, with respect to
an additional 274,842 shares of Common Stock on July 1, 2007 and with respect to
the remaining 274,841 shares on July 1, 2008, subject to the Executive remaining
in the continuous employment or other service with the Company through each
applicable vesting date. Notwithstanding the preceding sentence, in the event
that, within six (6) months of a Change in Control of the Company (as defined in
the Amended and Restated Employment Agreement dated as of July 1, 2005 between
the Executive and the Company (the “Employment Agreement”)), (i) the Executive
is terminated without Cause (as defined in the Employment Agreement) or (ii) the
Executive terminates her employment with the Company due to (w) a significant
diminution in the Executive’s job responsibilities or title or (x) the Executive
being required to relocate outside of the Tampa, Florida market (which shall
mean to a location which is more than 50 miles outside of the city borders of
Tampa), and, in any such instance, provided the Executive executes a general
release of all claims against the Company, its officers, directors and
affiliates and abides by the provisions of Sections 7 and 8(a) (iii) and (iv) of
the Employment Agreement, then this Option shall immediately become vested and
exercisable, all in accordance with Section 5(b) of the Employment Agreement.


4. Termination of Employment.


(a) Termination by Reason of Death or Permanent Disability. If the Executive’s
employment with the Company is terminated due to her death or permanent
disability (as defined in Section 6 of the Employment Agreement), then: (i) that
portion of this Option that is vested and exercisable on the date of termination
shall remain exercisable by the Executive (or, in the event of death, the
Executive’s beneficiary) during the one year period following the date of
termination but in no event after expiration of the stated term hereof and, to
the extent not exercised during such period, shall thereupon terminate, provided
that, in the event of a termination due to permanent disability, if the
Executive dies during such one-year period, then the Executive’s beneficiary may
exercise this Option, to the extent vested and exercisable by the Executive
immediately prior to her death, for a period of one year following the date of
death but in no event after expiration of the stated term hereof, and (ii) that
portion of this Option that is not vested and exercisable on the date of
termination shall thereupon terminate.


 
 

--------------------------------------------------------------------------------

 
(b) Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, then this Option (whether or not then vested and exercisable)
shall immediately terminate and cease to be exercisable.


(c) Other Termination. If the Executive’s employment with the Company terminates
for any other reason (other than those described in Section 5(a) or 5(b) above)
or no reason, then: (i) that portion of this Option that is vested and
exercisable on the date of termination shall remain exercisable by the Executive
during the ninety (90) day period following the date of termination but in no
event after expiration of the stated term hereof and, to the extent not
exercised during such period, shall thereupon terminate, and (ii) that portion
of this Option that is not vested and exercisable on the date of termination
shall thereupon terminate.


5. Method of Exercise. To the extent vested and exercisable in accordance
herewith, this Option may be exercised in whole or in part by delivering to the
Secretary of the Company (a) a written notice specifying the number of shares to
be purchased, and (b) payment in full of the exercise price, together with the
amount, if any, deemed necessary by the Company to enable it to satisfy any tax
withholding obligations with respect to the exercise (unless other arrangements,
acceptable to the Company, are made for the satisfaction of such withholding
obligation). The exercise price shall be payable in cash, bank or certified
check or such other methods permitted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) from time to time, including,
without limitation, pursuant to a cashless exercise procedure approved by the
Committee. The Committee may (in its sole discretion) permit all or part of the
exercise price to be paid with shares of Common Stock which, if acquired through
the Company, have been owned by the Executive for at least six (6) months (or
such lesser or greater period deemed necessary by the Company to avoid the
imposition of adverse accounting consequences to the Company) free and clear of
any liens or encumbrances.


6. Rights as a Stockholder. No shares of Common Stock shall be issued hereunder
until full payment for such shares has been made and any other exercise
conditions have been fully satisfied. The Executive shall have no rights as a
stockholder with respect to any shares covered by this Option until the date
such shares are reflected as having been issued to the Executive on the
Company’s records. Except as otherwise specifically provided herein, no
adjustment shall be made for dividends or distributions or the granting of other
rights for which the record date is prior to the date such shares are issued.


7. Nontransferability. The Option is not assignable or transferable other than
to a beneficiary designated to receive this Option upon the Executive’s death in
a manner acceptable to the Company or by will or the laws of descent and
distribution, and this Option shall be exercisable during the lifetime of the
Executive only by the Executive (or, in the event of the Executive’s incapacity,
the Executive’s legal representative or guardian). Any attempt by the Executive
or any other person claiming against, through or under the Executive to cause
this Option or any part of it to be transferred or assigned in any manner and
for any purpose shall be null and void and without effect upon the Company, the
Executive or any other person.


 
2

--------------------------------------------------------------------------------

 
8. Adjustments Upon Changes in Capitalization. Upon any increase, reduction, or
change or exchange of the Common Stock for a different number or kind of shares
or other securities, cash or property by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, issuance of warrants or
rights, stock dividend, stock split or reverse stock split, combination or
exchange of shares, repurchase of shares, change in corporate structure or
otherwise, or any other corporate action, such as declaration of a special
dividend, that affects the capitalization of the Company (a “Change in
Capitalization”), an equitable substitution or adjustment may be made in the
kind, number and/or exercise price of shares or other property subject to this
Option, as may be determined by the Committee, in its sole discretion. Such
other equitable substitutions or adjustments shall be made as may be determined
by the Committee, in its sole discretion. Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Committee may
provide, in its sole discretion, for the cancellation of this Option (i) in
exchange for payment in cash or other property equal to the Fair Market Value of
the shares of Common Stock covered by this Option (whether or not otherwise
vested or exercisable), reduced by the aggregate exercise price of this Option,
or (ii) for no consideration, in the case (and to the extent) this Option is not
otherwise then vested or exercisable. In the event of any adjustment in the
number of shares covered by this Option pursuant to the provisions hereof, any
fractional shares resulting from such adjustment shall be disregarded, and this
Option shall cover only the number of full shares resulting from the adjustment.
All adjustments under this Section 8 shall be made by the Committee, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. For purposes hereof, “Fair Market Value”
on any date shall be equal to the closing sale price per share as published by a
national securities exchange on which shares of the Common Stock are traded on
such date or, if there is no sale of Common Stock on such date, the average of
the bid and asked prices on such exchange at the closing of trading on such date
or, if shares of the Common Stock are not listed on a national securities
exchange on such date, the closing price or, if none, the average of the bid and
asked prices in the over the counter market at the close of trading on such
date, or if the Common Stock is not traded on a national securities exchange or
the over the counter market, the fair market value of a share of the Common
Stock on such date as determined in good faith by the Committee.


9. No Employment Rights. Nothing contained in this Agreement shall confer upon
the Executive any right with respect to the continuation of the Executive’s
employment with the Company, or interfere in any way with the right of the
Company at any time to terminate such employment or to increase or decrease, or
otherwise adjust, the other terms and conditions of the Executive’s employment
with the Company.


10. Compliance with Law. Shares of Common Stock shall not be issued pursuant to
the exercise of this Option unless such exercise and the issuance and delivery
of such shares pursuant thereto shall comply with all relevant provisions of
law, including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of any stock
exchange or market upon which the Common Stock may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Committee may require each person acquiring shares of Common
Stock to represent to and agree with the Company in writing that such person is
acquiring the shares without a view to distribution thereof. All certificates
for shares of Common Stock delivered hereunder shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange or market upon which the Common Stock
may then be listed, and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.


 
3

--------------------------------------------------------------------------------

 
11. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
amended other than by a written instrument executed by the parties hereto.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.



 
SHELLS SEAFOOD RESTAURANTS, INC.




By: /s/ Philip R. Chapman                                
Name: Philip R. Chapman
Title: Chairman of the Board




/s/ Leslie J. Christon                                         
Leslie J. Christon

 
 
4

--------------------------------------------------------------------------------

 
 